Per Curiam,
The learned court below instructed the jury that the plaintiff was entitled to nominal damages for the invasion of his right, and also to such further damages as would compensate him for any injuries which resulted from the wrong complained of. The right to recover vindictive damages was denied and this we think was the correct ruling on that subject. All the actual damage that the plaintiff sustained he could recover, but the case was not one for the allowance of vindictive damages. This rule was correctly stated and covers the whole of the contention.
Judgment affirmed.